Exhibit 10.20: Morse Employment Letter

[Yahoo! Letterhead]

June 5, 2009

Timothy Morse

[address]

Dear Tim:

On behalf of Yahoo! Inc. (“Yahoo!” or the “Company”), I am pleased to offer you
the position of Chief Financial Officer, reporting to Yahoo!’s Chief Executive
Officer, Carol Bartz. Your appointment is subject to approval by the Company’s
Board of Directors and your compensation package as outlined herein is subject
to approval of the Compensation Committee of the Board of Directors
(“Compensation Committee”). For purposes of this letter, your first day of work
at Yahoo! will be considered your “Employment Start Date”.

Base Salary. Your starting annual base salary will be $41,666.67 per month
($500,000 annually), less applicable taxes and withholdings, paid semi-monthly
and subject to annual review.

Executive Incentive Plan. If your Employment Start Date is on or before
October 1, 2009, you also will be eligible to participate in the Executive
Incentive Plan (EIP), with a target incentive of 100% of your annual base salary
less applicable taxes, deductions, and withholdings. Target incentives do not
constitute a promise of payment. Your actual EIP payout will depend on Yahoo!
financial performance and management’s assessment of your individual
performance, and it is subject to, and governed by, the terms and requirements
of the EIP document. Eligibility for participation in the EIP is subject to
annual review.

Sign-On Bonus. You also will receive a sign-on bonus of $500,000, less
applicable taxes and withholdings, to be paid within 30 days of your Employment
Start Date. If during the first twelve (12) months following your Employment
Start Date you voluntarily resign from your employment with Yahoo! or your
employment with Yahoo! is terminated by Yahoo! with Cause1, then this sign-on
bonus will become due and payable by you to Yahoo! on your last day of
employment.

Stock Options. As a part of the Yahoo! team, we strongly believe that ownership
of the Company by Yahoos is an important factor to our success. Therefore, as
part of your compensation, management will recommend that the Compensation
Committee grant you an option to purchase 400,000 shares of

 

 

1

For purposes of this letter, “Cause” shall mean termination of your employment
with the Company based upon the occurrence of one or more of the following
which, with respect to clauses (1), (2) and (3) below, if curable, you have not
cured within fourteen (14) days after you receive written notice from the
Company specifying with reasonable particularity such occurrence: (1) your
refusal or material failure to perform your job duties and responsibilities
(other than by reason of your serious physical or mental illness, injury or
medical condition), (2) your failure or refusal to comply in any material
respect with material Company policies or lawful directives, (3) your material
breach of any contract or agreement between you and the Company (including but
not limited to this letter agreement and any Employee Confidentiality and
Assignment of Inventions Agreement or similar agreement between you and the
Company), or your material breach of any statutory duty, fiduciary duty or any
other obligation that you owe to the Company, (4) your commission of an act of
fraud, theft, embezzlement or other unlawful act against the Company or
involving its property or assets or your engaging in unprofessional, unethical
or other intentional acts that materially discredit the Company or are
materially detrimental to the reputation, character or standing of the Company,
or (5) your indictment or conviction or nolo contendre or guilty plea with
respect to any felony or crime of moral turpitude. Following notice and cure as
provided in the preceding sentence, upon any additional one-time occurrence of
one or more of the events enumerated in that sentence, the Company may terminate
your employment for Cause without notice and opportunity to cure. However,
should the Company choose to offer you another opportunity to cure, it shall not
be deemed a waiver of its rights under this provision.



--------------------------------------------------------------------------------

Yahoo! Inc.’s common stock (the “Option”). The exercise price for the Option
will be the fair market value of Yahoo! common stock on the date of grant as
determined by the Compensation Committee. The Option will be subject to the
terms and conditions of Yahoo! Inc.’s 1995 Stock Plan, as amended, and the
applicable notice of stock option grant and stock option agreement (which will
include the stock option vesting schedule), and vesting of the Option is
contingent on your continued employment with Yahoo! through each vesting date.
Subject to approval by the Compensation Committee, twenty-five percent (25%) of
the shares subject to the Option will vest on the first anniversary of your
Employment Start Date. Thereafter, one-eighth of the shares subject to the
Option shall vest and become exercisable every six months, such that the Option
will be fully vested on the fourth anniversary of the Employment Start Date.

Restricted Stock Units. In addition, management will also recommend that the
Compensation Committee grant you an award of 150,000 Restricted Stock Units
(“RSUs”), subject to the terms and conditions of the Yahoo! Inc. 1995 Stock
Plan, as amended, and the applicable restricted stock unit award agreement.
Subject to the approval of the Compensation Committee, the RSUs will vest on the
third anniversary of the date of grant, provided that you have been continuously
employed with Yahoo! through such date. If, however, during the first twelve
(12) months after your Employment Start Date your employment with Yahoo! is
terminated by Yahoo! without Cause (as defined above), then 50,000 RSUs will
vest (and the balance shall terminate) as of the date your employment with
Yahoo! terminates, and payment of the vested RSUs will be satisfied promptly and
in no event later than 2 1/2 months following the date your employment with
Yahoo! terminates. If your employment with Yahoo! is terminated by Yahoo!
without Cause (as defined above) after the one (1) year anniversary of your
Employment Start Date and prior to the third anniversary of the grant date of
the RSUs, then you will receive pro-rata accelerated vesting of 4,166.66 RSUs
for each full month worked at Yahoo! after the grant date of the RSUs (and the
balance shall terminate) as of the date your employment with Yahoo! terminates,
and payment of the vested RSUs will be satisfied promptly and in no event later
than 2 1/2 months following the date your employment with Yahoo! terminates. Any
fractional shares will be rounded down to the nearest whole share. Following the
vesting of the RSUs, you will receive one share of Yahoo! Inc. common stock as
payment for each vested RSU (subject to tax withholding).

Benefits. A significant part of your total compensation at Yahoo! is derived
from the benefits that Yahoo! provides. Yahoo! provides a very competitive
benefits package for its eligible full- and part-time employees. Eligible Yahoos
may participate in Yahoo!’s health insurance benefits (medical, dental and
vision), life insurance, short term and long term disability, the Employee Stock
Purchase Plan, 401(k) Plan, and Yahoo!’s Flexible Spending Plan (Healthcare
Reimbursement Account and/or Dependent Care Reimbursement Account). Yahoos
working less than 40 hours per week may not be eligible for all benefit programs
or certain benefits may be provided on a pro-rated basis. Please refer to
benefit plan documents for eligibility. Of course, Yahoo! may change its
benefits at any time. Prior to your Employment Start Date, you will be provided
a website address and logon instructions to access detailed information about
Yahoo! benefits programs, including the plan documents.

Paid Time Off. You will accrue vacation at a rate of fifteen (15) days for the
first year of your employment at Yahoo!. Thereafter, you will accrue vacation at
the regular Yahoo! vacation accrual rate (up to the maximum as specified in our
Vacation Policy). Vacation is accrued based on hours worked, therefore Yahoos
who work a part-time schedule accrue vacation on a pro-rata basis. In addition,
Yahoo! currently provides eligible employees with ten (10) paid holidays and two
(2) personal floating holidays each year.

Proprietary Agreement and No Conflict with Prior Agreements. As an employee of
Yahoo!, it is likely that you will become knowledgeable about confidential
and/or proprietary information related to the operations, products and services
of Yahoo! and its clients. Similarly, you may have confidential or proprietary
information from prior employers that should not be used or disclosed to anyone
at Yahoo!. Therefore, Yahoo! requests that you read, complete, and sign the
enclosed Employee Confidentiality and Assignment of Inventions Agreement
(“Proprietary Agreement”) and the Proprietary Information Obligations Checklist
and return it to Yahoo! prior to your Employment Start Date. In addition, Yahoo!
requests that you comply with any existing and/or continuing contractual
obligations that you may have with your former employers. By signing this offer
letter, you represent that your employment with Yahoo! shall not breach any
agreement you have with any third party.



--------------------------------------------------------------------------------

Obligations. During your employment, you shall devote your full business efforts
and time to Yahoo!. This obligation, however, shall not preclude you from
engaging in appropriate civic, charitable or religious activities or from
serving on the boards of directors of one or two companies that are not
competitors to Yahoo!, as long the activities do not materially interfere or
conflict with your responsibilities to, or your ability to perform your duties
of employment by, Yahoo! under this Agreement. Any outside activities must be in
compliance with and approved if required by Yahoo!’s Code of Ethics.

Non-competition. In addition to the obligations specified in the Proprietary
Agreement, you agree that, during your employment with Yahoo! you will not
engage in, or have any direct or indirect interest in any person, firm,
corporation or business (whether as an employee, officer, director, agent,
security holder, creditor, consultant, partner or otherwise) that is competitive
with the business of Yahoo!, including, without limitation, any then-current
activities relating to providing Internet navigational products or services and
any then-current activities providing search, e-mail, chat, e-commerce, instant
messaging, content (e.g., music, video), ISP (e.g., connectivity, bandwidth or
storage) or other Internet-based delivery or functionality. Notwithstanding the
preceding sentence, you may own not more than 1% of the securities of any
company whose securities are publicly traded.

Employment At-Will. Please understand that this letter does not constitute a
contract of employment for any specific period of time, but will create an
employment at-will relationship that may be terminated at any time by you or
Yahoo!, with or without cause and with or without advance notice. The at-will
nature of the employment relationship may not be modified or amended except by
written agreement signed by Yahoo!’s Chief Human Resources Officer and you.

Code of Ethics and Yahoo! Policies. Yahoo! is committed to creating a positive
work environment and conducting business ethically. As an employee of Yahoo!,
you will be expected to abide by the Company’s policies and procedures
including, but not limited to, Yahoo!’s Guide2Working@Y! and Yahoo!’s Code of
Ethics. Yahoo! requests that you review, sign and bring with you on your
Employment Start Date, the enclosed Code of Ethics Acknowledgment Form.

Entire Agreement. This offer letter and the referenced documents and agreements
constitute the entire agreement between you and Yahoo! with respect to the
subject matter hereof and supersede any and all prior or contemporaneous oral or
written representations, understandings, agreements or communications between
you and Yahoo! concerning those subject matters.

Work Authorization/Visa. If you are in need of a work authorization, please let
our Staffing Coordinator know at the time that you accept this offer. Please
note that the number of employment visas available each year is limited by the
U.S. government. In the event that your request for or extension of an
employment visa is denied or an employment visa cannot be obtained within a
reasonable amount of time (as determined by Yahoo!, in its sole discretion),
Yahoo! reserves the right to withdraw or suspend this offer and/or your
employment may be terminated (or if your employment has not begun, you may not
become employed by Yahoo!). In the event that Yahoo! has agreed to sponsor you
for an employment visa, Yahoo! will cover all expenses associated with the visa
application process.

Eligibility to Work in the United States. In order for Yahoo! to comply with
United States law, we ask that on your Employment Start Date you bring to Yahoo!
appropriate documentation to verify your authorization to work in the United
States. Yahoo! may not employ anyone who cannot provide documentation showing
that they are legally authorized to work in the United States.

Foreign National Export License. Before releasing certain export-controlled
technology and software to you during your employment at Yahoo!, Yahoo! may be
required to obtain an export license in accordance with United States law.
Yahoo! will inform you if an export license is needed. If an export license is
required, then this offer of employment and/or your continued employment (if
applicable) with Yahoo! is contingent upon receipt of the export license or
authorization, and Yahoo! will have no obligation to employ you or provide you
with any compensation or benefits until the export license or authorization is
secured.



--------------------------------------------------------------------------------

Background Check. Please understand that this offer is contingent upon the
successful completion of your background check.

Accepting this Offer. We hope you will say yes quickly, however, we’ll give you
until 5:00 p.m. (PST) on 06/    /09 to accept this offer. This offer is
contingent on you starting employment at Yahoo! on or before 06/30/2009 or a
date mutually agreed upon between you and the Company. To accept this offer,
please sign this letter in the space provided below and fax it, the signed
Proprietary Agreement, and the signed Proprietary Information Obligations
Checklist to Elizabeth Brown at 408-349-7498. Please also mail the original
signed offer letter, the signed Proprietary Agreement and the signed Proprietary
Information Obligations Checklist to Elizabeth Brown in the envelope provided. A
second copy of each document has been provided for you to keep for your records.

Day 1: After your acceptance is received, your Recruiter/Coordinator will email
you information about New Hire Orientation. If you will not be starting on a
Monday coinciding with orientation, please make arrangements with me to complete
the necessary eligibility to work and payroll forms on your Employment Start
Date.

We can’t wait to start working with you and hope that you’ll find working at
Yahoo! one of the most rewarding experiences of your life, both professionally
and personally.

 

Start practicing your yodel!

/s/    David Windley

David Windley Chief Human Resources Officer

I accept this offer of employment with Yahoo! Inc. and agree to the terms and
conditions outlined in this letter.

 

/s/    Timothy R. Morse

    

6/9/09

     Signature      Date     

Timothy Morse

    

6/22/09

     Full Name     

Planned Employment Start Date

(Contingent upon completion of a satisfactory background check.)

Enclosures:

Employee Confidentiality and Assignment of Inventions Agreement

Proprietary Information Obligations Checklist

Code of Ethics Acknowledgment Form

At-Will Employment, Guide2Working@Yahoo!, and Privacy Policy Acknowledgment Form

cc: HR file